Reversing in part and affirming in part.
The Paintsville National Bank has appealed from a judgment against it for $562.50. This litigation grew out of a contract that has been before this court frequently. See Hudson v. Outram, 203 Ky. 78, 261 S.W. 847; Outram et al. v. Hudson et al., 218 Ky. 15, 290 S.W. 1031; Outram v. Paintsville National Bank, 220 Ky. 253, 294 S.W. 1067; Outram v. Paintsville National Bank, 227 Ky. 311, 12 S.W.2d 858. In the last case we said Outram was not entitled to a personal judgment against the bank for a certain assessment of $562.50, yet for that identical assessment the court in this case gave Outram such a judgment against the bank and ordered 9/128 of a certain lease in Magoffin county, Ky., sold in satisfaction thereof.
Giving a personal judgment against the bank was erroneous, and to that extent the judgment is reversed, but in all other respects it is affirmed. The costs shall be divided between Outram and the bank equally.